STORT, Circuit Justice,
in summing up to the jury, said: To constitute the offence of an endeavour to commit a revolt, in the sense of the act of congress of 1790, c. 36 (9), § 12 [1 Story’s Laws, S5 (1 Stat 115)], something more is necessary than bare disobedience or resistance by a seaman to .the lawful authority, commands, or proceedings of the commanding officer of the ship. There must be a designed combination or co-operation with others in such disobedience or resistance; or some attempt or endeavour to procure it; or some assistance, aid, or encouragement to others in such disobedience or resistance. In short, there must be some effort to excite, or inveigle, or engage others in such illegal acts; or some aid or encouragement promised or given in furtherance of them. But it is by no means necessary, that there should be any previous deliberate combination for mutual aid and encouragement, or any preconcerted plan of operations to effect the illegal object. However sudden may be the occurrence, or unexpected the occasion, of such disobedience, or resistance, those, who take a part in it, whether by words or by deeds, by direct acts of aid or assistance, or by encouragement or incitement, are in contemplation of law guilty of the offence. Their conduct, under such circumstances, amounts to an en-deavour to commit a revolt by overthrowing,, pro hac vice, the lawful authority of the-commanding officer of the ship. Thus, to-apply the doctrine to the present case, if’ the master of the ship should direct a seaman to be punished reasonably for his misconduct, and the crew should interfere to prevent the infliction of the punishment by attempting a rescue; or by other acts of violence; or by intimidation or threats; such acts would in contemplation of law amount to an endeavour to commit a revolt. They would operate directly to suspend the exercise of the lawful authority of the master on board of the ship And those of the crew, who should stand by, exciting or encouraging those, who were actually engaged in such illegal interference, would be equally guilty with the immediate actors. The only question, then, in the present case, is, whether the facts bring the defendants, or any of them, within the reach of these principles. It appears from the evidence, that the master directed one of the seamen to be punished for gross misbehavior. The crew interfered, and prevented the infliction of the punishment, and rescued the party. The master was ultimately compelled to relinquish his intention of punishment by the acts of violence, intimidation, and threats of the crew. All the defendants were present, and (as the witnesses say) co-operated *1352in the interference and rescue. Such is the state of the evidence; and it is for the jury to say, whether they believe it. If they do believe it, then the court have no difficulty in saying, that in point of law the defendants are guilty of the offence charged in the indictment.
Yerdict, guilty.